 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   FREDDY ANGEL TRUJILLO,                  )   No. CV 17-07188-ODW (JDE)
                                             )
12                                           )
                        Petitioner,          )   ORDER ACCEPTING FINDINGS
13                                           )
                   v.                        )   AND RECOMMENDATION OF
14                                           )   UNITED STATES MAGISTRATE
     RAYMOND MADDEN, Warden,                 )
                                             )
                                                 JUDGE
15                      Respondent.          )
                                             )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
19   including operative Petition (Dkt. 1), Respondent’s Answer to the Petition and
20   support lodgements (Dkt. 19, 20, 23, 25), the Report and Recommendation of
21   the United States Magistrate Judge (Dkt. 29), and Objections thereto filed by
22   Petitioner (Dkt. 36). Further, the Court has engaged in a de novo review of
23   those portions of the Report and Recommendation to which objections have
24   been made. The Court notes that the first argument raised by Petitioner in his
25   Objections is a request that his Petition also be treated as his Traverse. See
26   Dkt. 36 at 1-3. As the Magistrate Judge gave full consideration to the Petition
27
     in the Report and Recommendation, Petitioner’s request that his Petition be
28
 1   treated as his Traverse is granted; this Court gives full consideration of the
 2   Petition in its review of the Report and Recommendation. With respect to
 3   Petitioner’s other objections to the report, the Court notes that the topics of
 4   those objections are addressed by the Magistrate Judge in the Report and
 5   Recommendation and the Court accepts the findings and recommendation of
 6   the Magistrate Judge.
 7         IT IS THEREFORE ORDERED that:
 8         1.     Petitioner’s request for an evidentiary hearing is denied; and
 9         2.     Judgment shall be entered denying the Petition and dismissing
10
                  this action with prejudice.
11
12
     Dated: __January 28, 2019
13
14                                                  ______________________________
                                                    OTIS D. WRIGHT, II
15                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
